Citation Nr: 0300486	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  96-22 346	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability evaluation for the 
residuals of a left knee injury with lateral laxity, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel

INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1983.

The case initially came before the Board of Veterans' 
Appeals (Board) from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama, which denied the veteran's claim for 
an increased disability evaluation for his left knee 
disability, then rated as 10 percent disabling.  In a 
December 1996 decision, the Montgomery, Alabama Regional 
Office granted the veteran a 20 percent rating for his 
left knee disorder effective February 1995.  Subsequently, 
following a May 1998 Board remand, the Montgomery, Alabama 
Regional Office decreased such award to a 10 percent 
rating in an October 1998 rating decision.

The veteran's case was again remanded by the Board to the 
Montgomery, Alabama Regional Office in September 1999 and, 
following further development as required by the Board, 
the veteran was awarded a 30 percent rating for his left 
knee disability effective February 1995, per a December 
2000 rating decision.  At present, following the last 
Board remand in July 2001, the case is once again before 
the Board for appellate review.

In January 2002, the veteran's file was transferred from 
the Montgomery, Alabama Regional Office to the Houston, 
Texas Regional Office (RO). 

The Board notes, parenthetically, that the veteran is also 
service-connected for degenerative joint disease of the 
left knee.  The Board, as part of a September 1999 
decision, determined that the criteria for a disability 
rating in excess of 30 percent for the service-connected 
degenerative joint disease, left knee, had not been met.  
As well, in that same decision, the Board determined that 
the criteria for a disability rating in excess of 20 
percent prior to June 23, 1998, for the same degenerative 
joint disease had not been met.  As such, the veteran's 
separately evaluated service-connected degenerative joint 
disease of the left knee is not currently before the Board 
for appellate review. 

Additionally, the Board finds that, per an August 1997 VA 
examination report, the present record raises the issue of 
entitlement to service connection for a right knee 
disorder, to include as secondary to the service connected 
left knee disability.  However, as the only issue 
currently before the Board is that set forth on the title 
page of this decision, this matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this appeal.

2.  The veteran's residuals of a left knee injury with 
lateral laxity are currently characterized by a range of 
motion from 15-20 degrees of extension to 95-110 degrees 
of flexion.  The objective medical evidence does not show 
that the veteran's left knee disability is characterized 
by ankylosis, or by additional functional limitation or 
weakness due to pain which approaches the applicable 
requirements for the assignment of a higher evaluation. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for the residuals of a left knee injury with 
lateral laxity have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003-5010, 5256, 5257, 5260, 5261 (2002); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. 
§ 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this 
appeal.  On November 9, 2000, the President signed the 
"Veterans Claims Assistance Act of 2000" (VCAA), 38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-
45,632 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty 
is to be discharged.  The law affects a case such as this 
because the claim was pending on the date of enactment of 
the new law.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA.  66 Fed. Reg. 45,620, 45,629 (August. 29, 2001).  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  
However, in this case, for the reasons set forth below, 
the VA has complied with the Veterans Claims Assistance 
Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has been informed of the evidence 
needed to show his entitlement to an increased rating for 
the residuals of a left knee injury with lateral laxity 
via the March 1996 statement of the case, and the multiple 
supplemental statements of the case issued from December 
1996 to August 2002.   Specifically, the appellant has 
been informed of the need to provide evidence showing that 
his left knee disability has increased in severity.  
Furthermore, via a November 2001 RO letter, the veteran 
was given specific information with respect to the VCAA 
and of the changes in the law pursuant to the enactment of 
the VCAA.  The notification requirement has therefore been 
satisfied.

Secondly, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c)).  In this case, all available service 
medical records have been obtained.  Via May 1998 and 
November 2001 RO letters, the RO contacted the veteran and 
inquired as to the names and dates of treatment of all VA 
and private health care providers who had treated him for 
his left knee disability.  The veteran was further 
informed that the VA would attempt to obtain any 
identified records, given that the appropriate release 
forms were submitted by the veteran, but that it was the 
ultimate responsibility of the veteran to submit such 
records.  As well, he was given the opportunity to present 
additional evidence and/or arguments, if he so desired.  
Furthermore, the veteran was examined by VA in July 1995, 
August 1997, June 1998, May 2000 and August 2002.  No 
additional unobtained evidence, which may aid the 
veteran's claim or might be pertinent to the bases of the 
claim, has been identified.  Lastly, the veteran was given 
the opportunity to present testimony at a personal hearing 
at the RO in September 1996.  Thus, the duty to assist 
requirement has been satisfied as well.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no 
further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published 
to implement that statue.

As briefly discussed above, in a July 1984 rating 
decision, the veteran was granted service connection and a 
0 percent rating for a left knee injury, under Diagnostic 
Code 5259, effective September 1983.  In an April 1995 
rating decision, such award was increased to a 10 percent 
rating, under Diagnostic Code 5257, effective February 
1995.  And, in a December 1996 rating, such award was 
increased once again to a 20 percent rating, effective 
February 1995.

However, although the veteran's award was decreased to a 
10 percent rating in an October 1998 rating decision, the 
veteran's award was subsequently increased to a 30 percent 
rating under Diagnostic Code 5257, effective February 
1995, per a December 2000 rating decision.  At present, 
the veteran is seeking an increased rating in excess of 30 
percent for his left knee disability.  As well, the Board 
notes that the veteran is service-connected for severe 
post traumatic degenerative joint disease of the left knee 
with limitation of extension, and is rated under 
Diagnostic Codes 5010 and 5261 as 20 percent disabling 
effective February 1995, and as 30 percent disabling 
effective June 1998. 

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected 
disabilities affect his ability to function under the 
ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities (Rating 
Schedule).  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2002).  Where entitlement to 
compensation has already been established and an increase 
in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2002).

Additionally, with respect to the musculoskeletal system, 
the Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for a 
disability involving the musculoskeletal system should 
reflect functional limitation which is due to pain, 
supported by adequate pathology, and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and 
a part which becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2002). The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45 (2002).  It is the intention of the Rating Schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2002).

With respect to the evidence of record, the evidence 
reflects the veteran sustained a left knee injury while 
playing basketball during active service.  Additionally, 
the post-service evidence includes statements from T. 
Bender, M.D., indicating the veteran presented left knee 
symptomatology from 1984 to 1987.  As well, extensive 
medical records received from the Biloxi, Mobile and New 
Orleans VA Medical Centers dated from 1987 to 2001, 
medical records from the Franklin Memorial Primary Health 
Center dated from 1994 to 1998, and records received from 
the Social Security Administration (SSA) describe at 
length the treatment the veteran has received over time 
for his left knee symptomatology/problems. 

A May 1995 letter from the veteran's employer reflects 
that the veteran had worked for the employer for 15 years 
and that he used to be more durable than he had been 
during the last 5 years.  The veteran reportedly could 
"hardly get around" after 3 hours of work and seemed in 
great pain, and his legs gave out on him.  An additional 
May 1995 lay statement from a friend/family member 
indicates that the veteran had constant complaints of pain 
in his knees.

A July 1995 VA joints examination report reflects that the 
veteran injured his left knee in service while playing 
basketball.  The veteran reported pain, swelling, and 
occasional giving way.  On objective observation, the 
veteran walked with a mild limp on the left.  His range of 
motion lacked 15 degrees of extension and flexed to 115 
degrees.  He had very significant patellofemoral crepitus 
on range of motion of the knee with questionable swelling 
and tenderness to palpation.  No definite instability of 
the knee was noted.  The veteran's diagnosis was residuals 
of left knee injury, degenerative changes.

Radiology reports from Singing River Radiology dated July 
1995, August 1997, and June 1998 show the veteran's left 
knee has degenerative changes of the knee joint with 
medial joint space narrowing.  Additionally, an October 
1996 medical report from A. Fontana, M.D., notes the 
veteran complained of bilateral knee pain, clicking and 
popping bilaterally, and occasional giving way of the 
knees.  He lacked 15 to 20 degrees of full left knee 
extension, had crepitus with range of motion, left knee 
flexion to 95 degrees with swelling, and severe 
degenerative joint disease per x-ray evidence.  

The veteran presented testimony during an RO hearing in 
Sept 1996.  At that time he asserted that his left knee 
was always in pain, that he could not fully extend his 
knee, and that when he did extend the knee it was very 
painful.  He also reported he had knee swelling and 
grinding, and that he occasionally wore a brace.

An August 1997 VA examination report reflects that the 
veteran received Social Security disability benefits and 
that he used to work in construction but had to quit work 
because of his knee.  The objective findings included 5 
degrees of genu varus of the left knee, and left knee 
range of motion from 15 to 110 degrees with no pain on 
motion noted.  The veteran had slight to mild effusion of 
the knee and mild patellofemoral joint tenderness with no 
definite ligament instability.  The veteran's diagnosis 
was severe degenerative joint disease of the left knee, 
and the examiner noted that the veteran may be a candidate 
for a total knee replacement at some point in the future.

A June 1998 VA examination report reflects the veteran's 
complaints remained the same since his prior VA 
examination in 1997.  At this time, the veteran's left 
knee range of motion lacked 20 degrees of full extension, 
and his flexion was limited to 110 degrees.  He also had 
crepitus on range of motion and pain on full flexion, and 
slight lateral instability but no weakness.

A May 2000 VA examination report notes that the veteran's 
prior medical records were not available.  The veteran's 
objective medical findings at this time included a lack of 
15 degrees of full extension of the left knee, flexion 
limited to 110 degrees, pain on motion, swelling and 
crepitation on range of motion, and mild lateral laxity to 
stress with knee to 30 degrees of flexion.  The veteran 
was able to squat/rise only half way down. 

The veteran was last examined by VA in August 2002, and 
the veteran's claims files were available to the examiner 
at this time.  X-ray testing performed revealed severe 
degenerative changes of the left knee and patellofemoral 
joint with marked bony spurring at the margins of the 
femur and tibia.  Additionally, upon physical examination 
of the left knee, the veteran presented evidence of 
chronic degenerative joint disease with pain and swelling, 
limited range of motion lacking 15 degrees of full 
extension and flexion limited to 110 degrees, and 
difficulty climbing, kneeling or stooping.  He also 
presented difficulty sitting for prolonged periods of 
time, instability, occasional sensation of lateral 
subluxation, mild valgus pseudo laxity, increased 
instability on anterior Lachman's, crepitation and 
tenderness.  Lastly, the examiner noted that the veteran's 
left knee pain would significantly limit his functional 
ability during flare-ups or upon repeated use, but that it 
was not feasible to express in terms of degree the 
additional range of motion lost.  It was further noted 
that he had mild instability, and that his current degree 
of arthritis had worked to stabilize his knee.

With respect to the applicable rating criteria, the 
veteran's residuals of a left knee injury with lateral 
laxity is currently rated as 30 percent disabling under 
Diagnostic Code 5257, effective February 1995.   As it is 
relevant to the evaluation of the veteran's left knee 
disability and to the applicable criteria, the Board also 
acknowledges that the veteran is as well service connected 
for severe post traumatic degenerative joint disease of 
the left knee with limitation of extension, and that such 
disability is rated under Diagnostic Codes 5010 and 5261 
as 20 percent disabling effective February 1995, and as 30 
percent disabling effective June 1998.

Diagnostic Code 5257 provides the following evaluations 
for knee disabilities involving recurrent subluxation or 
lateral instability: 10 percent for slight; 20 percent for 
moderate; and 30 percent (the maximum allowed) for severe 
impairment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2002).  Since Diagnostic Code 5257 is not predicated on 
loss of range of motion, §§ 4.40 and 4.45 with respect to 
pain do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  

The General Counsel for VA, in a precedent opinion dated 
July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  When the 
knee disorder is already rated under Diagnostic Code 5257, 
the veteran must also have limitation of motion which at 
least meets the criteria for a zero-percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or 
less) or 5261 (extension limited to 5 degrees or more) in 
order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
Additionally, the General Counsel in VAOPGCPREC 9-98 held 
that a separate rating for arthritis could also be based 
on x-ray findings and painful motion under 38 C.F.R. § 
4.59.  See also Degmetich v. Brown, 104 F. 3d 1328, 1331 
(Fed Cir 1997).  Where additional disability is shown, a 
veteran rated under Diagnostic Code 5257 can also be 
compensated under 5003 and vice versa.

In this respect, traumatic arthritis rated under 
Diagnostic Code 5010, established by x-ray findings, will 
be rated on the basis of degenerative arthritis (under 
Diagnostic Code 5003) which in turn is rated as limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for 
application for each joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion 
rate as below: with x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations a 20 percent 
evaluation is assigned (the maximum allowed).  With x- 
rays evidence of involvement of 2 or more major joints or 
2 or more minor joint groups a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2002).

Under Diagnostic Code 5260, a noncompensable (zero 
percent) disability evaluation is assigned where there is 
limitation of leg flexion to 60 degrees.  A 10 percent 
disability evaluation is awarded where there is limitation 
of leg flexion to 45 degrees.  A 20 percent disability 
evaluation is in order with limitation of leg flexion to 
30 degrees. And, a 30 percent disability evaluation is 
appropriate with limitation of leg flexion to 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).

Under Diagnostic Code 5261, a noncompensable (zero 
percent) disability evaluation is assigned where there is 
limitation of leg extension to 5 degrees.  A 10 percent 
disability evaluation requires limitation of leg extension 
to 10 degrees.  A 20 percent disability evaluation is 
appropriate with limitation of leg extension to 15 
degrees.  A 30 percent disability evaluation is in order 
where there is limitation of leg extension to 20 degrees.  
A 40 percent disability evaluation is assigned where there 
is limitation of leg extension to 30 degrees.  And, a 50 
percent evaluation is assigned where there is limitation 
of leg extension to 45 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2002).

Upon a review of the record, the Board finds that in this 
case, the veteran's left knee disability is currently 
rated as 30 percent disabling under Diagnostic Code 5257, 
which is the maximum rating allowed under this Code.  As 
such, an increased rating in excess of 30 percent is not 
available for the veteran's left knee disability under 
Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2002).  

The Board has also considered whether the veteran's left 
knee disability should be rated under another Diagnostic 
Code that could result in a rating higher than 30 percent.  
During the course of this appeal, the veteran's left knee 
range of motion has, at worst, been reported to be from 
15-20 degrees of extension to 95-110 degrees of flexion.  
In this respect, the maximum rating allowed under 
Diagnostic Code 5260 is 30 percent.  As such, an increased 
rating in excess of 30 percent is not available for the 
veteran's left knee disability under Diagnostic Code 5260.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  
Further, although Diagnostic Code 5261 allows for the 
assignment of an increased evaluation in excess of 30 
percent, the evidence does not show that the veteran has 
limitation of left knee extension to 30 degrees or more.  
As such, the preponderance of the evidence is against the 
assignment of an increased disability evaluation in excess 
of 30 percent for the veteran's left knee disability under 
Diagnostic Code 5261.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2002).

In addition, the Board has also considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  In this respect, 
the Board does not doubt the presence of pain in the 
veteran's left knee, including pain on motion, and that 
such pain would exhibit weakened movement and excess 
fatigability during flare-ups and/or repeated use, per the 
August 2002 VA examination report.  However, upon 
consideration of entirety of the evidence, the Board finds 
that, on the occasions where the veteran has presented to 
medical examiners with complaints of significant pain 
including during the August 2002 VA examination, the 
objective medical evidence does not show that the 
veteran's limitation of motion approaches that required by 
either Diagnostic Code 5260 or Diagnostic Code 5261 for a 
higher evaluation.  As a matter of fact, the objective 
evidence of record reflects that it has not been feasible 
to express in terms of degree any additional functional 
limitation due to pain/weakness sustained by the veteran.  
And, it is clear that the law requires that such 
additional functional limitation be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2002).

The Board has considered the provisions of Diagnostic Code 
5256 as well, which contemplates ankylosis of the knee.  
However, as the veteran's left knee disability is not 
characterized by ankylosis, a rating in excess of 30 
percent is not warranted under Diagnostic Code 5256.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2002); Butts v. 
Brown, 5 Vet. App. 532 (1993).

Finally, the Board has considered whether the veteran's 
left knee disorder should be assigned a rating for 
arthritis separate from the 30 percent rating assigned for 
the residuals of a left knee injury with lateral laxity.  
In this respect, the Board acknowledges that the veteran 
is already service connected for severe post traumatic 
degenerative joint disease of the left knee with 
limitation of extension, and that such disability is rated 
under Diagnostic Codes 5010 and 5261 as 20 percent 
disabling effective February 1995, and as 30 percent 
disabling effective June 1998.  As such, the award of yet 
another separate disability evaluation for arthritis of 
the left knee secondary to the residuals of a left knee 
injury would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The evaluation of the 
same "disability" or the same "manifestations" under 
various diagnoses is prohibited.  38 C.F.R. § 4.14 (2002).  
The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of 
his earning capacity." Brady v. Brown, 4 Vet. App. 203, 
206 (1993). 

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the award of a 
disability evaluation in excess of 30 percent for the 
veteran's residuals of a left knee injury with lateral 
laxity.  Under these circumstances, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§§ 5103A, 5107(b); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2001) have 
been considered whether or not they were raised by the 
appellant as required by the Court's holding in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has considered whether an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) 
(2002) is warranted.  In the instant case, however, there 
has been no showing that the veteran's left knee 
disability has caused marked interference with employment 
(i.e., beyond that contemplated in the currently assigned 
evaluation) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable 
the application of the regular schedular standards.  
Specifically, the Board finds that the medical evidence of 
record simply does not show that the veteran's disability, 
per se, is productive of marked interference with 
employment.  In this respect, the law is clear that only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on these 
issues.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991). 

To the extent that the claimant may experience functional 
impairment due to the service-connected disability 
addressed here, the Board finds that such impairment is 
contemplated in the currently assigned rating.  The Board 
acknowledges that the RO has adjudicated previous claims 
by the veteran of entitlement to a total rating based upon 
individual unemployability due to his service-connected 
disabilities (TDIU), which currently include the residuals 
of a left knee injury with lateral laxity and severe post 
traumatic degenerative joint disease of the left knee with 
limitation of extension.  As well, per the August 2002 VA 
examination report and the records received from the 
Social Security Administration, the veteran is noted to be 
6'4'' tall, to weigh 330 pounds, and to be primarily 
disabled secondary to degenerative joint disease and 
obesity.  However, as noted above, the medical evidence of 
record simply does not show, that the veteran's residuals 
of a left knee injury with lateral laxity, alone, are 
productive of marked interference with employment.  In 
essence, the Board finds no evidence of an exceptional or 
unusual disability picture in this case which renders 
impracticable the application of the regular schedular 
standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to 
be of such severity as to warrant assignment of a higher 
rating on a schedular basis than that indicated above.  
Likewise then, referral for consideration for extra-
schedular evaluations is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating in excess of 30 percent for the 
residuals of a left knee injury with lateral laxity is 
denied. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

